Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Richard Blayne Anderson, Appellant                   Appeal from the 71st District Court of
                                                     Harrison County, Texas (Tr. Ct. No. 19-
No. 06-22-00061-CR        v.                         0230X). Memorandum Opinion delivered
                                                     by Justice Stevens, Chief Justice Morriss
The State of Texas, Appellee                         and Justice van Cleef participating.



       As stated in the Court’s opinion of this date, we find that the motion of the appellant to
dismiss the appeal should be granted. Therefore, we dismiss the appeal.
       We note that the appellant, Richard Blayne Anderson, has adequately indicated his
inability to pay costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED AUGUST 16, 2022
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk